WILLIAM E. DOYLE, Circuit Judge,
concurring.
I concur in the result and shall briefly explain my misgivings.
This condition in this case differs from that which was before this court in Jette v. Bergland, 579 F.2d 59 (10th Cir. 1978). But its tendency is' to be more similar than dissimilar. I shall mention the similar as*1383pect first. In Jette, as here, the Department of Agriculture devised a procedure and technique which allowed it to avoid having to comply with the Environmental Impact requirements, 42 U.S.C. § 4332. It consisted of an intradepartmental study designed to ascertain whether the condition faced called for the E.I.S. procedure. A series of such studies was conducted and at the conclusion the various core drillings were completed and the environment was substantially injured without ever coming to grips with the statutory requirements. Here, an E.I.S. was prepared in 1973. However, it was “programmatic, regional and site and project specific.” It included analysis of developmental plans and right-of-way approvals. So, at best, it is a projection or prophecy. True, it contains a so-called Development and Diligence plan to be filed by the lessee.
All of this procedure substantially seeks to substitute and compensate for the N.E. P.A. and the Environmental Impact Procedure, but it fails to satisfy the requirements of the law.
Similarly, the creation of the area Oil Shale Supervisor is short of E.I.S. requirements. The Supervisor has enough duties to satisfy most anything. What is lacking, however, is the commitment on the part of the Secretary and the responsibility that goes with it. He has assured the Secretary that no significant change or improvement in methodology has taken place since 1973.1 He has concluded that no environmental impact will occur and no E.I.S. is necessary. All of this may be in accord with the Developmental and Diligence plan, but it does not satisfy the law.
Unquestionably, this entire proceeding is an “end run” which is designed to skirt N.E.P.A. as well as E.I.S.
What is the effect of all of this? No one can correctly say. It is possible that the lessees who have committed themselves to protection of the environment will fulfill the promises to the extent that it has given them. But one answer is now apparent. There exists no genuine commitment from one responsible party, the Secretary.
Why do I concur in the result while disapproving of all of the elaborate substitution procedures? It is because this nation is in the throes of an unprecedented energy crunch. It is too late to stand on ceremony. If the oil shale is to be developed, it must proceed at once. While it is permissible to lament about the failure to follow the law and failure to exact positive commitments for protection of the environment, it is no longer possible to spend precious time struggling to bring enforcement.
Neither the Department of the Interior nor any other Department should interpret this reprieve as an approval of a makeshift plan which will henceforth suffice as a fulfillment of the law. This is a ruling which governs this case and no other. The officers will, of course, be held accountable unless and until Congress releases them from their obligations.

. This is bad news if it is true.